Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 20040245244) in view of Wilde (US7654733).
Regarding claim 1, Hirota teaches an induction heating type cooktop comprising: an upper plate coupled to a top of a case, the upper plate being configured to support a target object ([0130] plate 28); a working coil provided in the case and configured to heat the target object ([0130]  heating coil 21); a thin film disposed on at least one of a top of the upper plate or a bottom of the upper plate ([0101] the electrical conductor 27 is made contact with or bonded to the bottom face of the plate 28 positioned thereabove on which the object 29 to be heated is placed; [0102] about 1 mm in thickness); a first temperature sensor configured to measure a temperature of the thin film ([0163] two electrical conductor temperature sensors 49 a and 49 b for detecting the temperature of the electrical conductor 27 j); a second temperature sensor configured to measure a temperature of the upper plate ([0159] a temperature detector 35 is installed while being pressed against the plate 28 by a spring 36 a so as to be able to measure the temperature of the plate 28); and control the working coil to heat the target object based on a target output ([0006] heating object to desired heating output) but is silent on a controller configured to: and control an output of the working coil based on the measured temperature of the thin film and the measured temperature of the upper plate.
However, Wilde teaches a controller configured to (Col. 5 lines 4-10 control unit 21 connected to temperature sensors 20 a and 20 b): and control an output of the working coil based on the measured temperature of the thin film and the measured temperature of the upper plate (Col. 6 lines 4-10 control unit 21 determines the temperature by means of temperature sensor 20 a or 20 b; Col. 4 lines 45-50 temperature sensor 20a detecting the heating of heating conductor 17, taken to be the thin film , Col. 4 lines 60-67 temperature sensor 20b determine the temperature of hob plate 12).
Hirota and Wilde are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. It would have been obvious to have modified Hirota to incorporate the teachings of Wilde to have a controller to control an output based on the temperature of a thin film and an upper plate in order to activate or determine an activation state of the device which is advantageous for temperature evaluation and monitoring the temperature sensors (Wilde Col. 5 lines 5-11).
Regarding claim 2, Hirota and Wilde teach the induction heating type cooktop of claim 1, and Hirota teaches wherein the first temperature sensor is configured to measure a temperature of a portion of the thin film overlapping the upper plate ([0163] two electrical conductor temperature sensors 49 a and 49 b for detecting the temperature of the electrical conductor 27 j are provided on the coil bas; Fig. 18 electrical conductor 27 shown to overlap with the upper plate having temperature sensors 49a and 49b that detect temperature of a portion of the conductor that overlaps with the upper plate), and wherein the second temperature sensor is configured to measure a temperature of a portion of the upper plate not overlapping the thin film (Fig. 15 temperature detector 35 shown to be in the center of the electrical conductor 27, measures temperature of the upper plate without overlapping with the electrical conductor 27).
Regarding claim 3, Hirota and Wilde teach the induction heating type cooktop of claim 2, and Hirota teaches wherein the thin film includes a hole in a central portion (Fig. 15 electrical conductor 27 shown to have a hole in the central portion), and wherein the second temperature sensor is configured to measure the temperature of the upper plate through the hole based on the thin film being disposed on the bottom of the upper plate (Fig. 15 temperature detector 35 shown to be in the center of the electrical conductor 27, measures temperature of the upper plate without overlapping with the electrical conductor 27).
Regarding claim 4, Hirota and Wilde teach the induction heating type cooktop of claim 3, and Hirota teaches wherein the hole has a predetermined radius ([0102] electrical conductor 27 are 180 mm in outside diameter and about 110 mm in inside diameter).
Regarding claim 5, Hirota and Wilde teach the induction heating type cooktop of claim 2, and Hirota teaches wherein the portion of the upper plate measured by the second temperature sensor is spaced apart above a predetermined distance from a boundary of the overlapping portion between the thin film and the upper plate (Fig. 15 temperature detector 35 shown to be in the center of the electrical conductor 27, measures temperature of the upper plate without overlapping with the electrical conductor 27).
Regarding claim 7, Hirota and Wilde teach the induction heating type cooktop of claim 1, and Hirota teaches wherein the first temperature sensor is configured to measure temperatures of a plurality of portions of the thin film ([0163] two electrical conductor temperature sensors 49 a and 49 b for detecting the temperature of the electrical conductor 27 j).
Regarding claim 8, Hirota and Wilde teach the induction heating type cooktop of claim 1, and Hirota teaches wherein the controller is configured to determine whether to maintain the output of the working coil to be the target output or reduce the output based on at least one of the measured temperature of the thin film or the measured temperature of the upper plate ([0060] the detection value of the electrical conductor temperature sensor becomes a predetermined temperature or more, the output of a drive circuit for supplying a high-frequency current to the heating coil is decreased).
Regarding claim 9, Hirota and Wilde teach the induction heating type cooktop of claim 8, and Hirota teaches wherein the controller is configured to determine whether to maintain the output of the working coil to be the target output or reduce the output based on whether the measured temperature of the thin film is higher than or equal to a first threshold temperature ([0060] the detection value of the electrical conductor temperature sensor becomes a predetermined temperature or more, the output of a drive circuit for supplying a high-frequency current to the heating coil is decreased).
Regarding claim 13, Hirota and Wilde teach the induction heating type cooktop of claim 8, and Hirota teaches wherein the controller is configured to suspend an operation of the working coil based on the temperature of the thin film being higher than or equal to a predetermined first threshold temperature or the temperature of the upper plate being higher than or equal to a predetermined second threshold temperature ([0183] detection temperature of the electrical conductor temperature sensor 49 a or 49 b becomes 240° C. or more, the output of the heating is decreased to zero, whereby the heating is stopped).
Regarding claim 17, Hirota teaches a method of controlling an output of a working coil to heat a target object, the method comprising: receiving, from a first temperature sensor, a measured temperature of a thin film disposed on at least one of a top of an upper plate or a bottom of the upper plate ([0163] two electrical conductor temperature sensors 49 a and 49 b for detecting the temperature of the electrical conductor 27 j are provided on the coil bas [0101] The electrical conductor 27 is made contact with or bonded to the bottom face of the plate 28 positioned thereabove on which the object 29 to be heated is placed; [0102] about 1 mm in thickness); receiving, from a second temperature sensor, a measured temperature of the upper plate, the upper plate holding the target object ([0159] a temperature detector 35 is installed while being pressed against the plate 28 by a spring 36 a so as to be able to measure the temperature of the plate 28); but is silent on controlling the output of the working coil based on the measured temperature of the thin film and the measured temperature of the upper plate.
However, Wilde teaches controlling the output of the working coil based on the measured temperature of the thin film and the measured temperature of the upper plate (Col. 6 lines 4-10 control unit 21 determines the temperature by means of temperature sensor 20 a or 20 b; Col. 4 lines 45-50 temperature sensor 20a detecting the heating of heating conductor 17, taken to be the thin film , Col. 4 lines 60-67 temperature sensor 20b determine the temperature of hob plate 12).
It would have been obvious to have modified Hirota to incorporate the teachings of Wilde to control an output based on the temperature of a thin film and an upper plate in order to activate or determine an activation state of the device which is advantageous for temperature evaluation and monitoring the temperature sensors (Wilde Col. 5 lines 5-11).
Regarding claim 19, Hirota and Wilde teach the method of claim 17, and Hirota teaches further comprising: suspending an operation of the working coil based on the measured temperature of the thin film being higher than or equal to a predetermined first threshold temperature or the measured temperature of the upper plate being higher than or equal to a predetermined second threshold temperature ([0183] detection temperature of the electrical conductor temperature sensor 49 a or 49 b becomes 240° C. or more, the output of the heating is decreased to zero, whereby the heating is stopped).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 20040245244) and Wilde (US7654733) as applied to claim 1 above, and further in view of Fujita (JP2002056959) with citations made to attached machine translations.
Regarding claim 6, Hirota and Wilde teach the induction heating type cooktop of claim 1, but are silent on wherein the first temperature sensor is configured to measure the temperature of the thin film using a thermocouple.
However, Fujita teaches wherein the first temperature sensor is configured to measure the temperature of the thin film using a thermocouple ([0011-0014] temperature detection 17 means being a thermocouple to detect temperature of the electric conductor 16, taken to be the thin film).
Hirota, Wilde, and Fujita are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. It would have been obvious to have modified Hirota and Wilde to incorporate the teachings of Fujita to have the first temperature sensor be a thermocouple in order to enhance temperature detection accuracy (Fujita [0013]).

Claims 10-12, 14-15, 18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 20040245244) and Wilde (US7654733) as applied to claims 1 and 17 above, and further in view of Wilkins (US7105781).
Regarding claim 10, Hirota and Wilde teach the induction heating type cooktop of claim 8, but are silent on wherein the controller is configured to determine whether to maintain the output of the working coil to be the target output or reduce the output based on whether the measured temperature of the upper plate is higher than or equal to a second threshold temperature.
However, Wilkins teaches wherein the controller is configured to determine whether to maintain the output of the working coil to be the target output or reduce the output based on whether the measured temperature of the upper plate is higher than or equal to a second threshold temperature (Col. 7 lines 43-50 boil dry event when the temperature sensed by the first temperature-responsive device 24 is above 100 degrees Celsius; Col. 4 lines 45-50  temperature-responsive device 24 detects temperature of cooking surface 4, Col. 5 lines 40-50 de-energise heater in response to a boil-dry event).
Hirota, Wilde, and Wilkins are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. It would have been obvious to have modified Hirota and Wilde to incorporate the teachings of Wilkins to maintain or reduce the output when the upper plate temperature is greater than or equal to a threshold temperature in order to prevent boil-dry events from occurring, when a food product sticks to a cooking utensil, through a rise of a temperature that can be detected through the cooking surface (Wilkins Col. 1 lines 45-50).
Regarding claims 11 and 18, Hirota and Wilde teach the induction heating type cooktop of claim 8 and the method of claim 17, and Hirota teaches wherein the controller is configured to determine whether to maintain an output of the working coil to be the target output or reduce the output based on whether the measured temperature of the thin film is higher than or equal to a first threshold temperature ([0060]  When the detection value of the electrical conductor temperature sensor becomes a predetermined temperature or more, the output of a drive circuit for supplying a high-frequency current to the heating coil is decreased), but is silent on and whether the measured temperature of the upper plate is higher than or equal to a second threshold temperature, and wherein the first threshold temperature is higher than the second threshold temperature.
However, Wilkins teaches whether the measured temperature of the upper plate is higher than or equal to a second threshold temperature (Col. 7 lines 43-50 boil dry event when the temperature sensed by the first temperature-responsive device 24 is above 100 degrees Celsius; Col. 4 lines 45-50  temperature-responsive device 24 detects temperature of cooking surface 4, Col. 5 lines 40-50 de-energise heater in response to a boil-dry event), and wherein the first threshold temperature is higher than the second threshold temperature (Col. 7 lines 45-50 temperature sensed by the first temperature-responsive device 24 is above 100 degrees Celsius; the temperature sensed by the second temperature responsive device 26 is above 50 degrees Celsius).
It would have been obvious to have modified Hirota and Wilde to incorporate the teachings of Wilkins to maintain or reduce the output when the upper plate temperature is greater than or equal to a threshold temperature, where the first temperature is higher than the second in order to prevent boil-dry events from occurring, when a food product sticks to a cooking utensils, through a rise of a temperature that can be detected through the cooking surface (Wilkins Col. 1 lines 45-50).
Regarding claim 12, Hirota, Wilde, and Wilkins teach the induction heating type cooktop of claim 11, but Hirota and Wilde are silent on wherein the controller is configured to determine whether to maintain an output of the working coil to be the target output or reduce the output based on the first threshold temperature and the second threshold temperature, and wherein each of the first threshold temperature and the second threshold temperature includes at least one threshold temperature.
However, Wilkins teaches wherein the controller is configured to determine whether to maintain an output of the working coil to be the target output or reduce the output based on the first threshold temperature and the second threshold temperature (Col. 8 lines 50-55 detection of a boil-dry event in the cooking utensil 10 (point 46 in FIG. 4) and correct de-energising of the heater 6), and wherein each of the first threshold temperature and the second threshold temperature includes at least one threshold temperature (Col. 7 lines 45-50 temperature sensed by the first temperature-responsive device 24 is above 100 degrees Celsius; the temperature sensed by the second temperature responsive device 26 is above 50 degrees Celsius).
It would have been obvious to have modified Hirota and Wilde to incorporate the teachings of Wilkins to maintain or reduce the output based on a first and second temperature where the first threshold temperature is higher than the second in order to prevent boil-dry events from occurring, when a food product sticks to a cooking utensil, through a rise of a temperature that can be detected through the cooking surface (Wilkins Col. 1 lines 45-50).
Regarding claims 14 and 20, Hirota and Wilde teach the induction heating type cooktop of claim 8 and the method of claim 17, but are silent on wherein the controller is configured to suspend an operation of the working coil or maintain the output to be the target output based on whether the measured temperature of the thin film is lower than the measured temperature of the upper plate.
However, Wilkins teaches wherein the controller is configured to suspend an operation of the working coil or maintain the output to be the target output based on whether the measured temperature of the thin film is lower than the measured temperature of the upper plate (Col. 7 lines 45-50 temperature sensed by the first temperature-responsive device 24 is above 100 degrees Celsius; the temperature sensed by the second temperature responsive device 26 is above 50 degrees Celsius, second temperature responsive device is less that first temperature responsive device; Col. 5 lines 40-50 de-energise heater in response to a boil-dry event).
It would have been obvious to have modified Hirota and Wilde to incorporate the teachings of Wilkins to maintain or reduce the output based on the temperature of the thin film being lower than the upper plate in order to allow the device to enter a stabilizing mode before suspending the  heater (Wilkins Col. 9 lines 1-10).
Regarding claims 15, Hirota and Wilde teach the induction heating type cooktop of claim 14, but are silent on wherein the controller is configured to: maintain the output for a predetermined time in response to a determination that the measured temperature of the thin film is lower than the temperature of the upper plate; and suspend the operation of the working coil in response to a determination that a temperature of the thin film is lower than a temperature of the upper plate after the predetermined time elapses.
Wilkins teaches wherein the controller is configured to: maintain the output for a predetermined time in response to a determination that the measured temperature of the thin film is lower than the temperature of the upper plate (Col. 9 lines 1-10 boil-dry event occurs at point 46 and tripping or de-energising of the heater 6 occurs about 20 seconds later at point 48); and suspend the operation of the working coil in response to a determination that a temperature of the thin film is lower than a temperature of the upper plate after the predetermined time elapses (Col. 5 lines 40-50 de-energise heater in response to a boil-dry event).
It would have been obvious to have modified Hirota and Wilde to incorporate the teachings of Wilkins to maintain the output based on the temperature of the thin film being lower than the upper plate for a predetermined time and then suspend the operation in order to allow the device to enter a stabilizing mode before suspending the  heater (Wilkins Col. 9 lines 1-10).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 20040245244) and Wilde (US7654733) as applied to claim 1 above, and further in view of Ichiki (JP2009089992) with citations made to attached machine translations.
Regarding claim 16, Hirota and Wilde teach the induction heating type cooktop of claim 1, but are silent on wherein a thickness of the thin film is less than a skin depth of the thin film.
However, Ichiki teaches wherein a thickness of the thin film is less than a skin depth of the thin film ([0020-0021] the skin depth d [m] in the case of aluminum is obtained, d≈460 μm; a numerical value is substituted to calculate the foil thickness of 6 μm.)
Hirota, Wilde, and Ichiki are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. It would have been obvious to have modified Hirota and Wilde to incorporate the teachings of Ichiki to have the thickness of the thin film be less than a skin depth of the thin film so that there is no change in magnetic flux distribution causing cooking performance and the heat insulating performance to be improved (Ichiki [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/				/BRIAN W JENNISON/Examiner, Art Unit 3761      			Primary Examiner, Art Unit 3761	                                                                                                                                                                                                                                                                                         12/7/2022